PER CURIAM.
This is an appeal from summary denial of a motion for relief under rule 3.850. While the order has attachments, they are insufficient to support summary denial. Accordingly, we reverse and remand with instructions either to supplement the attachments to the order of denial with a transcript of the change of plea hearing and any other record excerpts supporting denial, or to hold an evidentiary hearing on the issue of whether there was a *200factual basis for appellant’s plea of nolo con-tendere to the charge of robbery.
REVERSED AND REMANDED.
HERSEY, STONE and POLEN, JJ., concur.